Citation Nr: 0432574	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  02-17 692 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1976 to July 1978.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a May 2001 rating 
decision by the St. Louis Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 2004 the 
veteran testified at a Travel Board hearing before the 
undersigned; a transcript of that hearing is of record.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that there are pertinent medical records 
outstanding.  In a statement dated in September 2003, the 
veteran informed VA that he was going to be hospitalized 
until October 2003 at "S.E.M.O. CTC."  Hospital records 
from this facility are not in the claims file.  As such 
records appear to be related to his psychiatric disorder, 
further development is indicated.  During his September 2004 
Travel Board hearing the veteran testified that he attempted 
suicide inside the John Cochran Division of the St. Louis VA 
Medical Center (VAMC) in 1982 or 1983.  He was hospitalized 
for one week.  Records from this incident are not in the 
claims file.  Additionally, he attested that he has been 
receiving continuous treatment at the Jefferson Barracks 
Division of the St. Louis VAMC.  The evidence of record only 
includes treatment records through February 2001, which 
indicates that there are over three years of treatment 
records outstanding.  Since VA records are constructively of 
record (and may have bearing on the veteran's claim), they 
must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

In September 2004 the veteran stated that he has been awarded 
Social Security Administration (SSA) Supplemental Security 
Income.  The medical records considered in conjunction with 
that award have not been secured for the record.  Such 
records may contain information pertinent to his claims, and 
VA is obliged to obtain them.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  

The evidence of record reflects that the veteran received at 
least one Article 15 in service and was ultimately discharged 
under honorable conditions.  Presumably the required 
paperwork for an Article 15 and documents citing reasons for 
an early discharge may contain information pertinent to the 
claim.  Therefore, the RO must obtain his service personnel 
records. 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

VA must notify the appellant of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  As the case must in any event be remanded 
for reasons other than VCAA compliance, there is an 
opportunity to ensure that, upon remand of this case, notice 
is in compliance with all requirements.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be provided notice 
of the VCAA that is in full compliance 
with the statutes, implementing 
regulations, and precedent interpretative 
decisions of the United States Court of 
Appeals for Veterans Claims.  Specific 
notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

2.  The veteran should be requested to 
identify all sources of treatment he 
received for his psychiatric disorder 
since his discharge from service.  The RO 
should obtain copies of complete 
treatment records (those not already in 
the claims folder) from the identified 
sources, specifically including complete 
records of treatment at the St. Louis 
VAMC and "S.E.M.O. CTC."

3.  The RO should obtain from SSA copies 
of the medical records considered in 
conjunction with the veteran's award of 
SSA Supplemental Security Income.  

4.  The RO should contact all appropriate 
service records' depositories to obtain 
the veteran's personnel file.  

5.  The RO should then arrange for the 
veteran to be examined by a 
psychiatrist to ascertain the likely 
etiology of any current psychiatric 
disorder.  The veteran's claims folder 
must be available to, and reviewed by, 
the examiner in conjunction with the 
examination.  The examiner should 
specifically opine whether it is at 
least likely as not that any current 
psychiatric disorder had its onset in 
or is otherwise related related to his 
period of military service.  The 
examiner should explain the rationale 
for the opinion given.

6.  After the development ordered above 
is completed, the RO should re-adjudicate 
the claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  





	                  
_________________________________________________
	WAYNE BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






